DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the plurality of first hinge holes adjacent in the first direction are arranged alternately in the third direction, and wherein the plurality of second hinge holes adjacent in the first direction are arranged offset in the third direction” as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “the plurality of first hinge holes adjacent in the first direction are arranged alternately in the third direction” in lines 1-2, and “the plurality of second hinge holes adjacent in the first direction are arranged offset in the third direction” in lines 2-4. It is not clear what is meant by “…holes adjacent in the first direction…”. This creates indefiniteness to the claim. For the purpose of examination, examiner has interpreted the limitation as the plurality of first hinge holes disposed along the first direction and along the third direction are alternately arranged, and the plurality of second hinge holes disposed along the first direction and along the third direction are arranged offset to each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 20180103552; “Seo” hereinafter).
Regarding claim 1, Seo discloses a mobile terminal comprising: a body (fig. 11) comprising: a first frame (100); and a second frame (200) configured to slide in a first direction with respect to the first frame and to slide in a second direction opposite to the first direction with respect to the first frame (“the sliding portion 200 may be drawn out from or inserted into the housing 100 by moving the sliding portion 200 along a first direction”, Par. [0079]); a flexible display (310) configured to cover a part of the body, wherein a front surface area of the flexible display varies according to the sliding of the second frame (“The flexible display panel 310 … has a flexible characteristic such that an external shape of the flexible display panel 310 may be changed according to the drawing out or insertion of the sliding portion 200”, Par. [0062]); and a rolling hinge (320) disposed at a rear surface of the flexible display and deformable in response to a bending deformation of the flexible display (“An external shape of the support panel 320 may also be changed according to the drawing out or insertion of the sliding portion 200, and is attached to another side of the flexible display panel 310”, Par. [0062]; 322 and 324 are flexible or transformable, Par. [0063, [0065]), wherein the 
Regarding claim 10, Seo discloses wherein the flexible display comprises: a fixed portion (FX) coupled to the body; and a variable portion (EX) capable of bending deformation (Par. [0054]-[0056], figs. 1A-1B), wherein the variable portion is not coupled to the body, and wherein the rolling hinge (320) is disposed at a rear surface of the variable portion (EX).   

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seo. 
Regarding claim 2, Seo discloses wherein the first rivet (510) is smaller than the first and second hinge holes in the first direction (the size of the through holes in the 
However, if the size of the through holes in the cover 324 into which the fasteners 510 passes through is considered as same as that of the fastener 510. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the through hole in the first and the second sheet or portion or cover such that the size of the through holes is larger than that of the rivet or fastener, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Modification to have larger hole than that of the size of the rivet or fastener allow easier passes of the rivet or the fastener during installation or coupling.
Regarding claim 3, Seo discloses wherein the first rivet  (510) comprises a first wing at a first end of the first rivet and a second wing at a second end of the first rivet (both end of the fastener 510 has expanded boarder wings, fig. 12), wherein the first wing and the second wing are each greater than the first and second hinge holes in the first direction (width of the through holes in the portion 322 or cover 324 is smaller than the wing or extended portion at the two ends of the fastener 510, fig. 12).

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Seo (US 20180024593; “Seo’593 hereinafter).
Regarding claim 4, Seo discloses the mobile terminal of claim 1.

Seo’593 teaches a mobile terminal comprises a first hole (320-1e and 320-1b) is one of a plurality of first holes (slot 320-1e and recess 320-1b) arranged and spaced apart from each other in the first direction and in a third direction (slot 320-1e extend along the length direction of the device 100 and recess 320-1b extend along the width direction of the device 100, fig. 8-9), and the second hinge hole (320-2e and 320-2b) is one of a plurality of second hinge holes (320-2e, 320-2b) arranged and spaced apart from each other in the first direction and in the third direction (slot 320-2e extend along the length direction of the device 100 and recess 320-2b extend along the width direction of the device 100, fig. 8-9).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the first hole and second hole of Seo to include a plurality of the first and the second holes arranged in the first and a third direction perpendicular to the first hole as taught by Seo’593 because such modification provides coupling means for the plurality of fastener that hold the sheets together as suggested by Seo’593.
Regarding claim 5, Seo in view of Seo’593 discloses wherein the plurality of first and the plurality of second hinge holes are elongated in the third direction (at least the recess portions 320-1b and 320-2b are elongated in shaped, Seo’593).  

Regarding claim 7, Seo discloses the mobile terminal as claimed in claim 1.
Seo does not disclose wherein the second rolling sheet further comprises a third hinge hole, and wherein the rolling hinge further comprises: a third rolling sheet overlapping with the second rolling sheet, wherein the third rolling sheet comprises a fourth hinge hole at least partially overlapping with the third hinge hole; and a second rivet configured to pass through the third hinge hole and the fourth hinge hole.  
Seo’593 teaches a mobile terminal comprising a hinge that include a second rolling sheet (320-2) comprises a third hinge hole (a hole in the sheet or slit member 320-2 through connection portion or fastener 333 is connected to a next sheet or slit member that lies opposite to the slit member or sheet 320-1) (fig. 8), and wherein the hinge further comprises: a third rolling sheet (a sheet or slit member that lies adjacent to 320-2 but on the opposite side as that of 320-1) overlapping with the second rolling sheet (320-2) (fig. 8), wherein the third rolling sheet comprises a fourth hinge hole (a hole in the third sheet or slit member through which the connection portion 333 connects or couple second slit member 320-2 and the next or third alit member or sheet) at least partially overlapping with the third hinge hole; and a second rivet (333) configured to pass through the third hinge hole and the fourth hinge hole (fig. 8).

Regarding claim 8, Seo in view of Seo’593 (relied on Seo’593) discloses wherein the third hinge hole is one of a plurality of third hinge holes (there are two connections portions 333 disposed between the second slit member 320-2 and the successive slit member disposed at the left side and right side of the slit member and two corresponding holes are disposed in the slit member 320-2) arranged and spaced apart from each other in the first direction and in a third direction perpendicular to the first direction (fig. 8), and the fourth hinge hole is one of a plurality of fourth hinge holes arranged and spaced apart from each other in the first direction and in the third direction (there are two connections portions 333 disposed between the second slit member 320-2 and the successive or third slit member disposed at the left side and right side of the slit member and two corresponding holes are disposed in the third slit member, fig. 8).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Baek et al. (US 20190268455; “Baek” hereinafter).
Regarding claim 4, Seo discloses the mobile terminal of claim 1.

Baek teaches a mobile terminal comprising a rolling hinge (460) comprises a plurality of support bars (461) coupled to the first rolling sheet (440) and arranged side by side along the first direction (“he supporting construction 460 may include the bar 461 sequentially coupled to the guide rib of the first supporting member 440”, Par. [0091]), wherein each of the plurality of support bars extends in a third direction perpendicular to the first direction (bars 460 are arranged along the width direction of the device 400).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the rolling hinge to include a plurality of support bars coupled to the first rolling sheet and arranged side by side along the first direction, wherein each of the plurality of support bars extends in a third direction perpendicular to the first direction as taught by Baek because such modification provides support to the flexible display along the curve portion of the hinge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841